       Case 2:21-cv-00031-JCJ Document 23 Filed 01/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JOSEPH R. MEEHAN,                            CIVIL ACTION

                   Plaintiff,

           v.
                                              NO.   21-31
 PELLE TSICHLIS,

                   Defendant.

                                O R D E R


     AND NOW, this 19th day of      January    , 2021, upon

consideration of the Motion of David J. Carney, Esquire for the

Admission Pro Hac Vice of Jose Isaias Ybanez Utzurrum, Esquire

(Doc. No. 22), and it appearing to the Court that the said Jose

Isaias Ybanez Utzurrum is a member in good standing of the Bars

of the States of California and Hawaii, it is hereby ORDERED that

the Motion is GRANTED and Jose Isaias Ybanez Utzurrum, Esquire is

admitted to practice Pro Hac Vice before this Court as co-counsel

with David J. Carney, Esquire on behalf of the Plaintiff for

purposes of this action only in accordance with Local Rule of

Civil Procedure 83.5.2.


                                        BY THE COURT:

                                         s/ J. Curtis Joyner

                                        J. CURTIS JOYNER, J.
